Case: 4:20-cv-00584-JAR Doc. #: 54 Filed: 07/20/21 Page: 1 of 2 PageID #: 539




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

RAVEN WOLF C. FELTON                          )
JENNNINGS II and                              )
RAYMOND DOUGLAS                               )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )      Case No. 4:20-cv-00584-JAR
                                              )
CITY OF UNIVERSITY CITY,                      )
MISSOURI                                      )
                                              )
               Defendant.                     )


                         MOTION FOR SUMMARY JUDGMENT

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Plaintiffs Raven Wolf C.

Felton Jennings II and Raymond Douglas respectfully move the Court for an entry of summary

judgment. In particular, for the reasons explained in the accompanying memorandum of law

in support, Plaintiffs request that the Court grant summary judgment as follows:

       A) The original obstruction ordinance, University City Code § 215.720, was facially

            unconstitutional because it violates the Due Process Clause;

       B) The obstruction ordinance in its original and amended forms is unconstitutional as

            applied because it violates the Due Process Clause;

       C) The original obstruction ordinance violated the First Amendment’s Free Speech

            Clause;

       D) The ordinance in both its original and amended forms violates the First Amendment

            Free Speech Clause as applied to Plaintiffs;

       E) University City’s Musician Non-Stationary Policy violates the First Amendment’s

            Free Speech Clause;

       F) University City’s Musician Non-Stationary Policy violates the Due Process Clause;
Case: 4:20-cv-00584-JAR Doc. #: 54 Filed: 07/20/21 Page: 2 of 2 PageID #: 540




      G) University City’s Permit Policy is an unconstitutional prior restraint that violates

         the First Amendment;

      H) University City is liable to Plaintiffs; and

      I) Other such relief as the Court deems just and proper under the circumstances.



DATED: July 20, 2021                           Respectfully submitted,

                                               s/ Lisa S. Hoppenjans
                                               Lisa S. Hoppenjans, #63890 (MO)
                                               Tobin Raju, #5638523 (NY)
                                               First Amendment Clinic
                                               Washington University in St. Louis
                                               School of Law
                                               One Brookings Drive
                                               Campus Box 1120
                                               St. Louis, MO 63130
                                               Phone: (314) 935-8980
                                               lhoppenjans@wustl.edu
                                               tobinraju@wustl.edu

                                               Anthony E. Rothert, #44827 (MO)
                                               Jessie Steffan, #64861 (MO)
                                               Kayla M. DeLoach #72424 (MO)
                                               Molly Carney, #70570 (MO)
                                               ACLU of Missouri Foundation
                                               906 Olive Street, Suite 1130
                                               St. Louis, Missouri 63101
                                               Phone: (314) 669-3420
                                               arothert@aclu-mo.org
                                               jsteffan@aclu-mo.org
                                               kdeloach@aclu-mo.org
                                               mcarney@aclu-mo.org

                                               Gillian R. Wilcox, #61278 (MO)
                                               ACLU of Missouri Foundation
                                               406 West 34th Street, Ste. 420
                                               Kansas City, MO 64111
                                               Phone: (314) 652-3114
                                               gwilcox@aclu-mo.org

                                               ATTORNEYS FOR PLAINTIFFS




                                              2
